Order affirmed, with $10 costs and disbursements. Memorandum. In the absence of a showing of the exact terms of the agreement by the defendant Union Carbide & Carbon Corporation to assume all the liabilities of Electro Metallurgical Company at the time of the transfer to it of all the assets of the Electro Metallurgical Company, we feel the determination of the Special Term was correct, both as to the denial of the motion of the Union Carbide & Carbon Corporation under rule 106 of the Rules of Civil Practice and the denial of the motion of Electro Metallurgical Company for summary judgment under rule 113 of the Rules of Civil Practice. All concur, Love, J., not voting. (The appeal is from an order denying motions by defendants to dismiss an amended complaint in an action to recover damages for personal injuries alleged to have been sustained by plaintiff as the result of an explosion.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ. [See post, p. 1161.]